Title: To John Adams from John Quincy Adams, 7 January 1796
From: Adams, John Quincy
To: Adams, John



My Dear Sir
London January 7. 1796.

I have a few papers to send you, and cannot omit the occasion to say a few words, though I have but very few to say.
Our own affairs are at a stand. Mr: Pinckney will be here in the course of this week, and I have not chosen to do any thing conclusive before his return.—I believe there are people here, who like Publicola much better than they think of its reputed author. You have long known, that a real republican, will never be a favourite at a Court. It must be a very extraordinary accident, that can give him favour even with the people.
The present is a moment of political stagnation. The intercourse from France is restored; but no very important information has come from thence of late. The forced loan, is collecting with unexpected facility, and in general an uncommon degree of tranquility prevails.
The long expected battle on the Rhine, is yet expected. Nothing material had happened there on the 18th: of last month.—you will observe in the papers that Trincomale is taken.—Lo! another proof of commercial ambition. The Spices of Ceylon are worth engrossing.—Poor Holland. Oh! Had she but known how to be neutral.
The prospects of Peace, in which I have never placed much faith have vanished almost entirely. Another campaign is to be tried. I can hardly think it will go beyond that.
Your affectionate Son.
John Q. Adams.